              Case 3:18-cv-03359-LB Document 64 Filed 08/10/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 KENNETH W. BRAKEBILL (CABN 196696)
   Assistant United States Attorney
 4
           450 Golden Gate Avenue, Box 36055
 5         San Francisco, California 94102-3495
           Telephone: (415) 436-7167
 6         Fax: (415) 436-6748
           kenneth.brakebill@usdoj.gov
 7
   Attorneys for Defendants
 8
   JAYASHRI SRIKANTIAH (State Bar No. 189556)
 9 IMMIGRANTS’ RIGHTS CLINIC
   Mills Legal Clinic at Stanford Law School
10 Crown Quadrangle, 559 Nathan Abbott Way

11 Stanford, California 94305-8610
   Telephone: (650) 724-2442
12 Facsimile: (650) 723-4426
   Email: jsrikantiah@law.stanford.edu
13
   Attorneys for Plaintiffs Community Legal Services
14 in East Palo Alto, and the National Immigration
   Project of the National Lawyers Guild
15

16                                UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
18                                    SAN FRANCISCO DIVISION
19
   COMMUNITY LEGAL SERVICES IN        )            CASE NO. 3:18-cv-03359-LB
20 EAST PALO ALTO and the NATIONAL    )
   IMMIGRATION PROJECT OF THE         )            STIPULATION OF SETTLEMENT AND
21 NATIONAL LAWYERS GUILD             )            DISMISSAL WITH PREJUDICE; [PROPOSED]
                                      )            ORDER
22        Plaintiff,                  )
                                      )
23     v.                             )
                                      )
24   UNITED STATES DEPARTMENT OF      )
     HOMELAND SECURITY; UNITED STATES )
25   IMMIGRATION AND CUSTOMS          )
     ENFORCEMENT,
26
           Defendants.
27

28

     STIPULATION OF SETTLEMENT AND DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
     CASE NO. 3:18-cv-03359-LB               1
                 Case 3:18-cv-03359-LB Document 64 Filed 08/10/20 Page 2 of 4




 1          IT IS HEREBY STIPULATED by and between the undersigned Plaintiffs and Defendants, by

 2 and through their respective attorneys, as follows:

 3          1.      Defendants shall pay $16,350.10 (Sixteen thousand three hundred-fifty dollars and ten

 4 cents) to Plaintiff in full and complete satisfaction of Plaintiffs’ claims for attorneys’ fees, costs, and

 5 litigation expenses under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, as amended, in the

 6 above-captioned matter. This payment shall constitute full and final satisfaction of any and all of

 7 Plaintiffs claims for attorneys’ fees, costs, and litigation expenses in the above-captioned matter, and is

 8 inclusive of any interest. Payment of this money will be made by electronic funds transfer as specified

 9 in instructions provided to Defendants’ undersigned counsel by Plaintiffs in writing. Defendants will

10 effectuate the payment promptly after receipt of such instructions by Defendants’ counsel.

11          2.      Upon the execution of this Stipulation, Plaintiffs, having received records it requested,

12 hereby releases and forever discharges Defendants, their successors, the United States of America, and

13 any department, agency, or establishment of the United States, and any officers, employees, agents,

14 successors, or assigns of such department, agency, or establishment, from any and all claims and causes

15 of action that Plaintiffs assert or could have asserted in this litigation, or which hereafter could be

16 asserted by reason of, or with respect to, or in connection with, or which arise out of, the specific FOIA

17 requests on which this action is based, including but not limited to all past, present, or future claims for

18 attorneys’ fees, costs, or litigation expenses in connection with the above-captioned litigation.

19          3. The provisions of California Civil Code Section 1542 are set forth below:

20          “A general release does not extend to claims that the creditor or releasing party does not know or
            suspect to exist in his or her favor at the time of executing the release and that, if known by him
21          or her, would have materially affected his or her settlement with the debtor or released party.”
22
     Plaintiffs having been apprised of the statutory language of Civil Code Section 1542 by Plaintiffs’
23
     attorney, and fully understanding the same, nevertheless elects to waive the benefits of any and all rights
24
     Plaintiffs may have pursuant to the provision of that statute and any similar provision of federal law.
25
     Plaintiffs understand that, if the facts concerning any injuries, liability for damages pertaining thereto, or
26

27 liability for attorneys’ fees, costs or litigation expenses are found hereafter to be other than or different

28

     STIPULATION OF SETTLEMENT AND DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
     CASE NO. 3:18-cv-03359-LB               2
                   Case 3:18-cv-03359-LB Document 64 Filed 08/10/20 Page 3 of 4




1 than the facts now believed by it to be true, this Stipulation shall be and remain effective

2 notwithstanding such material difference.

3
             4.       Execution of this Stipulation and its approval by the Court shall constitute dismissal of
4
     this case with prejudice pursuant to Fed. R. Civ. P. 41(a).
5
             5.       The parties acknowledge that this Stipulation is entered into solely for the purpose of
6
     settling and compromising any remaining claims in this action without further litigation, and it shall not
7
     be construed as evidence or as an admission on the part of Defendants, the United States, its agents,
8
     servants, or employees regarding any issue of law or fact, or regarding the truth or validity of any
9
     allegation or claim raised in this action, or as evidence or as an admission by the Defendants regarding
10
     Plaintiffs’ entitlement to attorneys’ fees, costs, or other litigation expenses under FOIA. This
11
     Stipulation shall also not be construed as evidence or as an admission on the part of Plaintiffs regarding
12
     any issue of law or fact, or regarding the truth or validity of any allegation or claim raised in this action.
13
     This Stipulation shall not be used in any manner to establish liability for fees, costs or hourly rates in
14
     any other case or proceeding involving Defendants.
15
             6.       This Stipulation is binding upon and inures to the benefit of the parties hereto and their
16
     respective successors and assigns.
17
             7.       If any provision of this Stipulation shall be held invalid, illegal, or unenforceable, the
18
     validity, legality, and enforceability of the remaining provisions shall not in any way be affected or
19
     impaired thereby.
20
             8.       This Stipulation shall constitute the entire agreement between the parties, and it is
21
     expressly understood and agreed that this Stipulation has been freely and voluntarily entered into by the
22
     parties hereto. The parties further acknowledge that no warranties or representations have been made on
23
     any subject other than as set forth in this Stipulation.
24
             9.       The persons signing this Stipulation warrant and represent that they possess full authority
25
     to bind the persons on whose behalf they are signing to the terms of the Stipulation.
26
             10.      This Stipulation may not be altered, modified or otherwise changed in any respect except
27
     in writing, duly executed by all of the parties or their authorized representatives.
28

     STIPULATION OF SETTLEMENT AND DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
     CASE NO. 3:18-cv-03359-LB               3
                     Case 3:18-cv-03359-LB Document 64 Filed 08/10/20 Page 4 of 4




1              11.      It is contemplated that this Stipulation may be executed in several counterparts, with a

2 separate signature page for each party. All such counterparts and signature pages, together, shall be

3 deemed to be one document.

4

5 IT IS SO STIPULATED.

6

7
         DATED: August 7, 2020                                 Respectfully submitted,
8
         /s/ Jayashri Srikantiah                               DAVID L. ANDERSON
9                                                              United States Attorney
         JAYASHRI SRIKANTIAH
10       IMMIGRANTS’ RIGHTS CLINIC
         Mills Legal Clinic at Stanford Law School             /s/ Kenneth W. Brakebill 1
11       Crown Quadrangle, 559 Nathan Abbott Way               KENNETH W. BRAKEBILL
         Stanford, California 94305-8610                       Assistant United States Attorney
12       Telephone: (650) 724-2442
         Facsimile: (650) 723-4426                             Attorneys for Defendants
13
         Email: jsrikantiah@law.stanford.edu
14
         Attorneys for Plaintiffs Community Legal
15       Services in East Palo Alto, and the National
         Immigration Project of the National Lawyers
16       Guild

17

18

19

20

21
               PURSUANT TO STIPULATION, IT IS SO ORDERED.
22

23            August 10, 2020
     Dated: _________________                         ____________________________________
24                                                    HON. LAUREL BEELER
                                                      United States Magistrate Judge
25

26

27   1 In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
     that all signatories have concurred in the filing of this document.
28

     STIPULATION OF SETTLEMENT AND DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
     CASE NO. 3:18-cv-03359-LB               4
